DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Examiner acknowledges receipt of amendment/arguments filed 12/16/2021.  The arguments set forth are addressed herein below.  Claims 2-8, 10-16, and 18-20 remain pending, no Claims have been newly added, and Claims 1, 9, and 17 have been currently canceled.  Currently, Claims 2, 3, 5-8, 10, 11, 13-16, and 18-20 have been amended.  No new matter appears to have been entered. 
Terminal Disclaimer
The terminal disclaimer filed on 01/14/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent 10,726,661 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Subject Matter Eligibility
In light of the 2019 PEG, the claims appear to meet the requirements of §101 as amended claims 2, 10, and 18, include at least the limitation of displaying an animation of the contiguous image to reveal an award, upon determining that the plurality of symbols selected include the subset of the plurality of image segments that forms the contiguous image, the animation including displaying a winning message formed from the game symbols whose image segments form the contiguous image, remove the claims from the realm of abstract steps/rules of organizing human activity.
Reasons for Allowance
Claims 2-8, 10-16, and 18-20 are allowed.
A thorough search of the prior art fails to disclose any reference or references, which, taken alone or in combination, teach or suggest, in combination with the other limitations: 
“display the plurality of symbols selected on the array of symbol positions;
determine if the plurality of symbols selected include the subset of the plurality of image segments that forms the contiguous image, 
display an animation of the contiguous image to reveal an award, upon determining that the plurality of symbols selected include the subset of the plurality of image segments that forms the contiguous image, the animation including displaying a winning message formed from the game symbols whose image segments form the contiguous image, and 
modify the contiguous image and display a modified contiguous image with a reduced number of symbol positions until the modified contiguous image is displayed in one of the plurality of symbol positions” (substantially encompassed by independent claims 2, 10, and 18).
Claims 2-8, 10-16, and 18-20 are allowed for the reasons stated above. Additionally, claims 2-8, 10-16, and 18-20 are allowable for the reasons set forth by the Applicant in the amendments/remarks filed with the response dated 12/16/2021.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHASE E LEICHLITER whose telephone number is (571)270-7109. The examiner can normally be reached Monday-Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on (571)272-7673. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHASE E LEICHLITER/Primary Examiner, Art Unit 3715